Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed November 25, 2020.  

Allowable Subject Matter

Claims 1 – 20 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach detecting, by the node device in the tax blockchain and using data matching logic declared in a smart contract, whether collection confirmation data in the first collection confirmation transaction matches collection confirmation data in the second collection confirmation transaction; and in response to detecting that the collection confirmation data in the first collection confirmation transaction matches the collection confirmation data in the second collection confirmation transaction; creating, by the node device in the tax blockchain, an invoice for the target payment order, by invoking invoice creation logic declared in the smart contract.

	The following prior art references have been deemed most relevant to the allowed claim(s):	

The closest prior art Philip J. Philliou et al. (Pub. # US 2009/0132414 A1) teaches a system and method is provided for an electronic invoice presentment and payment management service. The system and method automatically link electronic purchase orders, invoices, receipt-of-goods documents, and other transaction­ related information to a payment card transaction, such as a purchasing card transaction. The system may be used in con­ junction with existing infrastructure and the systems currently employed by a buyer organization and a supplier organization. The system provides for the delivery of Level III data (invoice detail) with every payment card transaction and automatically inputs this Level III detailed transaction data into the buyer's accounts payable system and enterprise resource planning system.

The closest prior art Likesh Bhatnagar et al. (Pub. # US 2020/0104587 A1) teaches a system provides an end-to-end solution for invoice processing which includes reading invoices (both pdfs and images), extracting key relevant information from the face of invoices, organizing the relevant information in a structured template as a key-value pair, and comparing invoices based on the similarities between different invoice fields to identify potential duplicate invoices.

The arguments presented by the Applicant along with the amendments and combination of elements, such as, “creating blockchain-based invoices", recites an operation  of  creating  an  invoice  by  invoking  invoice  creation  logic  declared  in  the smart contract,  and the operation  of creating  an invoice  is performed  in  response  to  detecting  that the collection   confirmation   data   in   the   first   collection   confirmation    transaction   matches   the collection  confirmation  data in the second collection  confirmation  transaction Also, the claims describe a practical application of the claimed concept. The practical application creates an invoice after the collection confirmation data in the first collection onfirmation transaction matches the collection confirmation data in the second collection confirmation transaction. As such, because the entire invoice creation process can be completed with the payment blockchain and the tax blockchain which have a cross-chain reference relationship, authenticity and reliability of the invoice can be ensured.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696